Citation Nr: 0918753	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (including schizophrenia, depression, and/or 
posttraumatic stress disorder (PTSD)), to include the issue 
of whether current neurologic and/or neuropsychological signs 
and symptoms are the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1967 to March 1970 
and from December 1990 to April 1991.  He served in the 
Republic of Vietnam during the Vietnam era and in the 
Southwest Asia theater of operations from January 1991 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for schizophrenia, 
with depression.  The Veteran filed a timely notice of 
disagreement and substantive appeal as to the November 2002 
rating decision, and the issue was certified to the Board.  

In January 2004, the Board remanded the Veteran's claim for 
additional evidentiary development to be conducted, to 
include obtaining additional medical evidence in support of 
the claim and scheduling the Veteran for a VA examination.  
In that decision, the Board also determined that the issue of 
service connection for PTSD, which the Veteran's 
representative had recently raised, was inextricably 
intertwined with the issue on appeal and should be properly 
developed and adjudicated.  Therefore, the issue on appeal is 
correctly identified as stated on the first page of the 
present decision.  All requested development has been 
completed and the claim is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and in the Southwest Asia Theater of operations 
during the Persian Gulf War.  He was not engaged in combat 
with enemy forces during his active military service.

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has a 
psychiatric disorder, to include schizophrenia and 
depression, that is due to any incident or event in military 
service.  

3.  The Veteran has not provided sufficient information 
regarding any claimed in-service stressor upon which a 
diagnosis of PTSD has been rendered, in order for U.S. Army 
and Joint Services Records Research Center (JSRRC) to 
research whether any claimed stressor(s) actually occurred; 
nor has he otherwise provided credible supporting evidence 
that a claimed in-service stressor actually occurred.  

4.  Neurologic and/or neuropsychological signs and symptoms 
are not shown by competent evidence to be etiologically 
related to service, to include as manifestations of an 
undiagnosed illness attributable to the Veteran's service in 
the Southwest Asia theater of operations.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include schizophrenia, 
depression, and/or PTSD, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Any neurologic and/or neuropsychological signs or 
symptoms shown in the record are not manifest signs and 
symptoms of a disorder due to an undiagnosed illness.  A 
current disability manifested by neurologic and/or 
neuropsychological signs and symptoms was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in May 2004 and February 2005 that fully 
addressed all required notice elements.  The letters informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Before the VCAA letters were 
sent to the Veteran, he was informed of his opportunities to 
submit additional evidence in support of his claim and a 
January 2003 SOC provided him with an additional 60 days to 
submit more evidence.  As such, the Board finds the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  The RO also readjudicated the case by way 
of an SSOC issued in March 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In addition, although the information required under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), as to potential 
downstream compensation issues such as disability rating and 
effective date was not provided until the March 2009 SSOC, 
the Board finds that such issues are moot because the claim 
herein is being denied.  Moreover, the Veteran has not 
identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from February 2000 to 
May 2004, as well as private medical records dated from 
October 1983 to January 2005.  The Veteran was also afforded 
a VA examination in December 2008.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2008).  
However, psychiatric disabilities are not diseases subject to 
presumptive service connection in this regard.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2008); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118.  These 
changes became effective on March 1, 2002.  Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

III.  Facts and Analysis

The Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to a psychiatric 
disorder manifested during his two periods of active duty 
service.  In fact, the Veteran consistently denied having 
trouble sleeping, nightmares, depression or excessive worry, 
memory loss, or any nervous trouble throughout military 
service.  Nevertheless, he has asserted that he developed a 
psychiatric disability soon after returning from his Gulf War 
service.  In the alternative, the Veteran's representative 
has asserted that the Veteran developed a psychiatric 
disability, to include PTSD, due to stressful events 
experienced in his Vietnam War and Gulf War experiences.  

Post-service treatment records show that, in September 1992, 
the Veteran complained of increased nervousness; however, his 
complaints were associated with symptoms of general weakness 
and tremulousness, and he was eventually diagnosed with 
Graves' disease.  See private medical records dated November 
1983 to November 1994.  

In March 1993, the Veteran underwent a Persian Gulf War exam 
at which he reported having allergies, thyroid problems, and 
arthritis.  He did not allege that he had a psychiatric 
disorder, or any symptoms generally associated therewith, 
which he believed was related to his service in the Gulf War.  

He underwent a VA psychiatric evaluation in January 1998.  
The examining physician noted the Veteran's service in the 
Gulf War, which the Veteran reported involved working with a 
psychological unit in charge of propaganda.  The Veteran 
reported that he eventually participated in the capture of 
enemy soldiers who ended up in prisoner of war camps, and 
that he also witnessed bodies of Iraqi soldiers that were 
decomposed or frozen.  The Veteran reported that, on one 
occasion, he observed a dark cloud in the distance, which he 
thought might have been from an ammunition depot explosion.  
He also reported that he inhaled smoke caused by oil wells 
set on fire, without wearing a protective mask.  After 
conducting a mental status examination, the examining 
physician found no evidence of mental illness.  The examiner 
noted the Veteran's report of environmental exposure from 
dust storms, smoke from oil well fires, and possible fumes 
from an ammunition depot explosion, but he also noted that 
there was no evidence of emotional illness attributed to any 
environmental exposure at that time.  

VA outpatient treatment records reflect that, in February 
2001, the Veteran's wife requested that he be evaluated for 
depression because he seemed angrier, had mood changes, and 
was very suspicious.  Subsequent outpatient treatment records 
show the Veteran's primary symptoms were suspiciousness and 
paranoia, and he specifically denied having problems with 
PTSD.  See VA outpatient treatment records dated February 
2000 to July 2001.  In October 2001, the Veteran reported 
that he was seeing a private therapist who determined that he 
might have been suffering from PTSD related to his 
experiences in Vietnam and Operation Desert Storm.  In 
December 2001, the Veteran was hospitalized due to paranoia, 
auditory hallucinations, and sleep impairment.  It was noted 
that he had served in the military, which "appear[ed] to be 
the source of his PTSD."  He was put on medication, and his 
symptoms improved.  The final diagnoses were psychotic 
disorder, not otherwise specified (NOS); history of PTSD; and 
insomnia related to a mental disorder.  

In March 2002, the Veteran was examined by a psychiatrist at 
a VA outpatient clinic.  He reported seeing a lot of dead 
people during his service in Desert Storm and reported that, 
after coming back, he had experienced intrusive thoughts of 
the dead bodies, flashbacks, and nightmares.  He reported 
that he attempts to avoid these thoughts or talking about the 
experiences and that he has feelings of detachment, anger 
outbursts, and decreased concentration.  The diagnoses were 
schizophrenia, paranoid type; PTSD; depressive disorder, NOS; 
and rule out psychosis disorder due to general medical 
condition.  Despite these diagnoses, subsequent VA outpatient 
treatment records show varying diagnoses of depression with 
schizophrenia, major depression, chronic schizophrenia, and 
prolonged PTSD.  See VA outpatient treatment records dated 
February 2000 to May 2004; see also September 2002 private 
medical record from Dr. R.S.D.  The evidence also shows the 
Veteran received treatment from a private psychologist from 
January 2002 to January 2005, whose treatment records reflect 
a consistent diagnosis of psychosis, NOS.  See private 
medical records from Dr. R.C.M. dated from January 2002 to 
January 2005.  

In December 2008, the Veteran was afforded a VA examination 
to clarify his current mental health diagnosis.  The Veteran 
reported his military service, including the specific 
stressors of seeing dead bodies and one particular incident 
when his unit in Saudi Arabia came under friendly fire from 
mortar rounds.  As to the latter stressor, he reported that 
there were no injuries and he was able to stay in the bunker 
at that time.  

The VA examiner reviewed the Veteran's claim file, along with 
his other medical records, and noted his medical history with 
regard to his mental health.  The examiner noted that, within 
the previous year, the medical records suggested that the 
Veteran has had occasional nightmares but no depression or 
psychosis.  He also noted evidence of some delusions in 2002 
for a brief time.  On examination, the Veteran reported 
having occasional depressed mood approximately once a month.  
Objective examination also revealed some mild memory problems 
and occasional bad dreams when the Veteran did not take his 
medication.  There was no evidence of impairment of thought 
process or communication, suicidal or homicidal thoughts, 
obsessive or ritualistic behavior, panic attacks, or impaired 
impulse control.  The Veteran was shown to have good eye 
contact, good hygiene with the ability to maintain activities 
of daily living, and normal communication, and he was 
oriented to person, place, and time.  

The final diagnoses were history of PTSD, depressive 
disorder, NOS, brief psychotic episode in remission, and 
cognitive disorder, NOS.  Although the VA examiner diagnosed 
a history of PTSD, he noted the Veteran did not currently 
have PTSD.  In making this determination, the examiner noted 
the Veteran denied symptoms of sufficient severity and 
intensity to meet the current criteria of PTSD and that 
medical records showed he had denied certain symptoms several 
times within the last 12 months.  He also noted the Veteran's 
symptoms did not appear to be directly related to the 
stressor he described, i.e., seeing dead bodies.  

The examiner did note that the Veteran has a current 
diagnosis of depressive disorder, NOS.  However, he stated 
that the Veteran does not currently have a psychiatric 
disorder which is related to his military service, noting 
that the depression the Veteran currently experiences is 
infrequent and mild in nature and appears to be more related 
to day-to-day stressors.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for a 
psychiatric disability, to include schizophrenia, depression, 
and PTSD.  With respect to the diagnoses of schizophrenia and 
depression, the Board notes there is no evidence of any 
psychiatric disability during his active military service or 
for many years thereafter.  As noted, there was no evidence 
of a mental disorder at the January 1998 psychiatric 
evaluation and an actual diagnosis of a psychiatric 
disability is not reflected in the evidence of record until 
March 2002, which is more than 10 years after his second 
period of active duty service.  This gap of years in the 
record militates against a finding that the Veteran suffered 
a chronic mental disability during service, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  In this regard, the Board notes the 
Veteran has reported continuously suffering from symptoms 
since returning from the Gulf War and his report is 
considered credible lay evidence of symptomatology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, his statements are not considered competent or 
probative evidence of an actual diagnosis of a psychiatric 
disability, because he is not competent, as a layperson, to 
provide an opinion or evidence as to matters involving 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In this context, the Board finds most probative the opinion 
rendered by the December 2008 VA examiner that the Veteran 
does not have a current psychiatric disability that is 
related to his military service.  As noted, the examiner 
stated that the Veteran's current depression is infrequent, 
mild, and more related to day-to-day experiences.  The 
examiner's opinion and rationale is based upon review of the 
Veteran's claims file and examination of the Veteran.  The 
opinion and rationale are also supported by the evidence of 
record, as the Veteran reported having occasional depressed 
moods about once a month at that examination, and other 
evidence shows depression related to situational factors.  
See May 2001 VA outpatient treatment record.  As to any 
diagnosis of schizophrenia or psychosis in the record, the 
preponderance of the evidence reflects that no medical 
professional has ever opined or suggested that the Veteran's 
schizophrenia or psychosis is related to his military 
service.  See VA outpatient treatment records dated from 
February 2000 to January 2005; see also private medical 
records dated from January 2002 to January 2005.  Therefore, 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disorder, 
other than PTSD.  

As to the Veteran's claimed PTSD, the December 2008 VA 
examiner found that the Veteran did not have a current 
diagnosis of PTSD.  However, review of the record reveals 
diagnoses of PTSD that were rendered prior to the December 
2008 VA examination and found to be related to the Veteran's 
military service.  See March 2002 outpatient psychiatric 
evaluation; see also VA outpatient treatment records dated 
from February 2000 to January 2005.  Therefore, the Board 
finds there is competent evidence of a medical diagnosis of 
PTSD.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Review of the record reveals that the diagnoses of PTSD were 
based upon the Veteran's reports of stressful events during 
his Gulf War service.  The physician who conducted the March 
2002 psychiatric evaluation noted the Veteran's only reported 
stressor, e.g., seeing a lot of dead people while serving in 
the Gulf War.  In this context, the Board notes the Veteran 
is not claiming, nor does the evidence show, that he was 
engaged in combat with the enemy while in service.  Instead, 
the Veteran has asserted that he saw a lot of dead people 
while travelling through Saudi Arabia and that, in 
approximately January to February 1991, his unit came under 
friendly fire in southern Iraq.  

After careful review of the evidence, the Board finds that, 
while the Veteran has a diagnosis of PTSD, he has not 
identifiedd any stressors that can be verified by the service 
department or provided any credible supporting evidence 
showing that his claimed stressors actually occurred.  With 
respect to verification by the service department, the Board 
notes the RO requested that the U.S. Army and Joint Services 
Records Research Center verify the Veteran's stressors.  In 
March 2008, JSRRC responded that, in order to verify the 
occurrence of friendly fire, the date and location of the 
incident must be provided, as well as names of any casualties 
sustained and other units involved.  The JSRRC also responded 
that, n January 1991, the Veteran's unit was base camped 
about 20 miles northwest of Dhahran, which received Scud 
missile attacks in January 1991.  

While the evidence shows the Veteran may have been in an area 
that received incoming fire in January 1991, the Board notes 
that his diagnosis of PTSD is not based upon this stressor.  
Instead, the March 2002 diagnosis of PTSD is based upon the 
Veteran's report of seeing dead people, which is not the type 
of stressor that may be verified by the service department 
without credible supporting evidence.  

In this regard, the Veteran was requested to provide detailed 
information regarding his stressors, including the 
approximate month and year, the unit to which he was 
assigned, the exact location of the incident, and the names 
of any people involved.  However, with respect to the 
Veteran's report of seeing dead people and his unit coming 
under friendly fire attack, he has not provided sufficient 
information, such as the date or location of the incidents, 
in order for JSRRC to verify the reported stressors.  The 
Board recognizes that it has been many years since these 
events occurred, and the Veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without specific information, JSRRC is 
unable to verify that the events actually occurred.  

Although JSRRC is unable to verify the Veteran's reported 
stressors of seeing dead people or coming under friendly fire 
attack, the Veteran was informed that he could substantiate 
his claim by providing independent, credible evidence showing 
the stressful event actually occurred.  However, to date, the 
Veteran has not provided adequate, corroborating evidence 
about the times when he saw dead bodies, including the 
circumstances surrounding these incidents or his reaction to 
seeing the dead bodies.  

In sum, the Board finds the Veteran has not provided 
sufficient details about the in-service stressor upon which 
his diagnosis of PTSD is based.  The Board must note we are 
not questioning the Veteran's credibility to report these 
incidents; however, as noted, the veteran's testimony, alone, 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio, supra.  Nevertheless, the only evidence of 
record which indicates that the Veteran saw dead bodies 
consists of the Veteran's own statements regarding the 
stressful event.  As such, the Board finds the veteran has 
not provided credible evidence of an in-service stressor upon 
which a valid diagnosis of PTSD may be based and, thus, his 
claim must be denied.  

The Board has considered whether the Veteran has any current 
neurologic and/or neuropsychological signs and symptoms that 
are the result of an undiagnosed illness.  In this regard, 
the Veteran has reported that he was exposed to various 
toxins during his Gulf War service as he walked through black 
clouds of smoke that were caused by oil wells being set on 
fire.  A December 2001 magnetic resonance imaging (MRI) of 
the Veteran's brain revealed findings thought to possibly be 
the result of ischemic demyelination, such as multiple 
sclerosis, and the December 2008 VA examiner noted the 
Veteran manifested signs of impaired verbal memory and other 
verbal abilities.  

Despite the neurologic and/or neuropsychological signs or 
symptoms reflected in the record, the December 2008 VA 
examiner opined that the findings are not consistent with 
exposure to toxins.  The examiner stated that the Veteran's 
impaired verbal abilities may be due to progressive 
degenerative brain disease, given the minor finding on the 
December 2001 MRI, but he stated that neurological 
examination was normal at that time.  He also stated that it 
is possible that the abnormal finding detected the beginning 
of a progressive dementia, or organic brain disorder, which 
has developed since that time.  Nevertheless, the December 
2008 VA examiner opined that any organic brain disorder or 
progressive dementia is less likely than not related to the 
Veteran's military service because it was not present in 
neurological examination seven years prior, and appears to 
have developed in the last couple of years.  The examiner 
stated that these findings are not consistent with exposure 
to toxins and, thus, the Veteran's exposure to toxins is very 
unlikely to be the source of the problem.  

The December 2008 VA examiner's opinion is considered the 
most competent and probative evidence of record as the 
examiner reviewed the Veteran's claims file and examined the 
Veteran before finding that any organic brain disorder or 
progressive dementia, to include any neurologic and/or 
neuropsychological signs or symptoms thereof, is less likely 
than not related to the Veteran's military service.  There is 
no opposing medical evidence of record which relates the any 
current neurologic and/or neuropsychological signs or 
symptoms to his military service.  In fact, the examiner who 
conducted the January 1998 VA examination opined that the 
Veteran did not have any emotional illness related to any 
environmental exposure.  See January 1998 VA examination 
report.  Therefore, service connection for undiagnosed 
illness manifested by neurologic and/or neuropsychological 
signs or symptoms cannot be granted in this case.  

Based on the foregoing, the Board finds the preponderance of 
the competent and probative evidence is against the Veteran's 
claim for service connection for a psychiatric disorder, to 
include schizophrenia, depression, and/or PTSD.  The 
preponderance of the evidence shows the Veteran did not 
manifest a psychiatric disorder, or any symptoms thereof, 
during military service or for many years thereafter.  In 
addition, the preponderance of the evidence shows no medical 
professional has ever related the Veteran's psychiatric 
disabilities to his military service.  With respect to PTSD, 
the Veteran has a diagnosis of PTSD shown in the record; 
however, the stressor upon which that diagnosis was rendered 
cannot be verified by the JSRRC, and the Veteran has not 
provided sufficient, independent, corroborating evidence 
showing that the claimed stressor event actually occurred.  

The greater weight of the competent and probative evidence of 
record also preponderates against a finding that the Veteran 
has neurologic and/or neuropsychological signs or symptoms 
that are attributable to an undiagnosed illness caused by his 
Gulf War service.  Because the most competent and probative 
evidence preponderates against the Veteran's claim, the 
benefit-of-the-doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability (including schizophrenia, depression, and/or 
posttraumatic stress disorder), to include the issue of 
whether current neurologic and/or neuropsychological signs 
and symptoms are the result of an undiagnosed illness, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


